DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication No. 20190/230572 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Cheng discloses a method for indicating per-packet quality of service (QoS) in wireless communications device, comprising:
obtaining, at the wireless communications device, a packet from an application generated for a first radio access technology (RAT), wherein the packet includes a first QoS value associated with the first RAT and wherein the packet is intended for one or more other devices; determining to transmit the packet to the one or more other devices using a second RAT; mapping, based on determining to transmit the packet using the second RAT, the first QoS value to a second QoS value associated with the second RAT;indicating the second QoS value in the packet; and transmitting, using the second RAT, the packet with the second QoS value from the wireless communications device to the one or more other devices.
Claim 2 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent Publication No. 20190/230572 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Cheng discloses wherein determining to transmit the packet using the second RAT is based at least in part on at least one of an identifier related to the application, a stored policy for broadcasting packets, a current load of the first RAT or the second RAT, or a transmit power requirement.
Claim 3 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent Publication No. 20190/230572 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Cheng discloses further comprising receiving the stored policy from a network based at least in part on at least one of a subscription of the wireless communications device, a location of the wireless communications device, or a network configuration.
Claim 4 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent Publication No. 20190/230572 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Cheng discloses, wherein receiving the stored policy comprises receiving the stored policy via at least one of provisioning using open mobile alliance (OMA) device management (DM), a policy control and charging (PCC) framework, a system information block (SIB) broadcast by the network, or dedicated radio layer signaling from the network.
3
Claim 5 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent Publication No. 20190/230572 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Cheng discloses wherein the second QoS value is selected from a second set of QoS values that is larger than a first set of QoS values related to the first QoS value.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent Publication No. 20190/230572 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Cheng discloses wherein the first RAT is long term evolution (LTE), and the second RAT is anew radio (NR) RAT.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent Publication No. 20190/230572 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Cheng discloses wherein mapping the first QoS value to the second QoS value is performed at a non-access stratum layer.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent Publication No. 20190/230572 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Cheng discloses wherein the first QoS value comprises a ProSe Per Packet Priority (PPPP), and the second QoS value comprises a 5G QoS identifier (SQN.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent Publication No. 20190/230572 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Cheng discloses wherein either the first QoS value or the second QoS value comprises a ProSe Per Packet Priority (PPPP).
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent Publication No. 20190/230572 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Cheng discloses wherein either the first QoS value or the second QoS value comprises a 5G QoS identifier (SQD.
Claim 11 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent Publication No. 20190/230572 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Cheng discloses wherein the 5QI indicates a payload size, a rate of the packet generation, a maximum end to end latency requirement, a reliability requirement, a communication range requirement, or some combination thereof.
Claim 12 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent Publication No. 20190/230572 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Cheng discloses An apparatus for communicating in wireless communications, comprising:a transceiver for communicating one or more wireless signals via at least a transmitter and one or more antennas;A memory configured to store instructions; and one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to:obtain a packet from an application generated for a first radio access technology (RAT), wherein the packet includes a first quality-of-service (QoS) value associated with the first RAT and wherein the packet is intended for one or more other devices; determine to transmit the packet to the one or more other devices using a second RAT;map, based on determining to transmit the packet using the second RAT, the first QoS value to a second QoS value associated with the second RAT;indicate the second QoS value in the packet; and transmit, using the second RAT, the packet with the second QoS value to the one or more other devices.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent Publication No. 20190/230572 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Cheng discloses wherein the one or more processors are configured to determine to transmit the packet using the second RAT based at least in part on at least one of an identifier related to the application, a stored policy for broadcasting packets, a current load of the first RAT or the second RAT, or a transmit power requirement.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent Publication No. 20190/230572 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Cheng discloses wherein the one or more processors are further configured to receive the stored policy from a network based at least in part on at least one of a subscription of the apparatus, a location of the apparatus, or a network configuration.
Claim 15 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent Publication No. 20190/230572 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Cheng discloses, wherein the second QoS value is selected from a second set of QoS values that is larger than a first set of QoS values related to the first QoS value.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent Publication No. 20190/230572 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Cheng discloses wherein the first RAT is a long term evolution (LTE), and the second RAT is anew radio (NR) RAT.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent Publication No. 20190/230572 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Cheng discloses wherein the one or more processors are configured to map the first QoS value to the second QoS value at a non-access 
Claim 18 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent Publication No. 20190/230572 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Cheng discloses, wherein the first QoS value comprises a ProSe Per Packet Priority (PPPP), and the second QoS value comprises a 5G QoS identifier (SQD.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent Publication No. 20190/230572 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Cheng discloses wherein either the first QoS value or the second QoS value comprises a ProSe Per Packet Priority (PPPP).
Claim 20  is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20  of U.S. Patent Publication No. 20190/230572 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Cheng discloses, wherein either the first QoS value or the second QoS value comprises a 5G QoS identifier SQD.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached Monday-Thursday 6:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL T BROCKMAN/Examiner, Art Unit 2463